Morris v Green (2017 NY Slip Op 08887)





Morris v Green


2017 NY Slip Op 08887


Decided on December 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2017

Tom, J.P., Friedman, Renwick, Kahn, Kern, JJ.


5256 301445/15

[*1]Barrington Morris, Plaintiff-Respondent, 
vShelvis R. Green, Jr., et al., Defendants-Respondents, Sheila Kiffin-Innis, Defendant-Appellant.


DeSena & Sweeney, LLP, Bohemia (Shawn P. O'Shaughnessy of counsel), for appellant.
Peña & Kahn, PLLC, Bronx (Philip M. Aglietti of counsel), for Barrington Morris, respondent.
Russo & Tambasco, Melville (Yamile Al-Sullami of counsel), for Shelvis R. Green, Jr., and Giselle Marte-Green, respondents.

Order, Supreme Court, Bronx County (Armando Montano, J.), entered on or about May 10, 2017, which denied defendant Sheila Kiffin-Innis's (defendant) motion for summary judgment dismissing the complaint as against her, unanimously affirmed, without costs.
Defendant failed to make a prima facie showing of her entitlement to summary judgment because the deposition transcripts submitted with her moving papers show that there are conflicting versions as to how the accident occurred (see Castro v Rivera, 116 AD3d 517 [1st Dept 2014]; Lewis v Konan, 39 AD3d 319, 319 [1st Dept 2007]; Ramos v Rojas, 37 AD3d 291, 292 [1st Dept 2007]). Plaintiff and defendant testified that defendant's vehicle was in the middle lane when codefendant Shelvis R. Green, Jr.'s vehicle rear-ended defendant's vehicle. However, Mr. Green testified that he was in the middle lane, with defendant's vehicle to his left, when defendant's vehicle drifted into his lane and then slowed down, causing a collision (see Jeffrey v DeJesus, 116 AD3d 574, 575 [1st Dept 2014]; Figueroa v Cadbury Util. Constr. Corp., 239 AD2d 285 [1st Dept 1997]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 21, 2017
DEPUTY CLERK